UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1584


RICHARD GRANT, SR.,

                Plaintiff - Appellant,

          v.

ISEC, INCORPORATED; DONALD FILINKS, Jointly and severally in
his official capacity as Foreman or Superintendant; MICHAEL
SAFECHUCK, Jointly and severally in his official capacity as
Foreman or Superintendant, GABE SHERMAN, Jointly and
severally   in   his  official   capacity   as  Foreman   or
Superintendant, RICHARD SPRINGER, Jointly and severally in
his official capacity as Director of Human Resources,
MICHAEL HANNEKE, Jointly and severally in his official
capacity as Foreman or Superintendant; JAMES MCALLISTER,
Jointly and severally in his official capacity as Vice-
President of Eastern Operations; JEFFREY MORROW, Jointly and
severally in his official capacity as Installation Manager;
LOUIS DANIELS, Jointly and severally in his official
capacity as Foreman or Superintendant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02791-RDB)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Grant, Sr., Appellant Pro Se.   Melissa Hammock, Bruce
Stephen Harrison, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Richard Grant, Sr., appeals the district court’s order

granting   summary   judgment   in       favor   of   ISEC,   Inc.   on   his

employment discrimination claims.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Grant v. ISEC, Inc., No.

1:08-cv-02791-RDB (D. Md. Apr. 21, 2010).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                     3